Title: To George Washington from Nicholas Cooke, 5 November 1777
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Novemr 5th 1777

I do myself the Honor, by Lieut. Colonel Barton, who will deliver you this, to transmit you the inclosed Resolution of the General Assembly of this State; and, agreeable to it, do recommend to your Excellency that brave Officer, who hath heretofore distinguished himself by his Activity, and enterprizing Spirit, and the several Commissioned Officers who served under him in that successful Expedition. I am, Sir, Your Excellency’s Most obedt hble Servt

Nichs Cooke

